DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim objections of claims 3,6, and 9 have been fully considered and is withdrawn. 
Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive. The applicant argues that the relied upon prior art Sekiguchi with Suzuki do not disclose the concepts attempted to be claimed by the claim amendments. In particular, the applicant argues that Suzuki discloses enabling selective setting a first mode using bidirectional coding or not using bidirectional coding. However, it should be understood that the limitations of the claimed invention Suzuki is relied upon to teach relate to situations where inter-prediction modes are indicated as fixed or not, and whether the modes are a first mode or second mode. In this way, Suzuki still teaches the claimed limitation since in the claimed condition the inter-prediction mode is not fixed or not is flagged using a “decision flag 318” is appended to a frame header or “not_coded” flag 326 is appended to a macroblock header, respectively, ¶141 and 142; and indicates a first or second mode using a second flag when the “not_coded” flag 326 also indicates a direction for the macroblock, such as “backwards” or not, ¶142. In this way, the Suzuki capable of teaching that decision flags that specify between frame or block level data and which directional modes are applied to macroblock level headers, similarly to what is being claimed. 
Applicant then argues that Suzuki is able to selected whether or not to code the current block using the “not_coded” flag and does not disclose switching whether or not to store the second flag according to the first flag decision. However, it should be pointed out that Sekiguchi is capable of teaching a condition where a process occurs when a prediction mode is not fixed and the flag indicates prediction is not fixed when the prior art directs to coding mode selections into one of two mode sets which include different sets of directional prediction. Moreover, the claimed invention simply directs to a condition where inter-prediction is not fixed that is flagged as such and a condition where inter-prediction is fixed that is flagged as such. In other words, the claimed invention is not switching, but fulfilling different conditions. These conditions are taught by the combination of Sekiguchi with Suzuki when Sekiguchi directs to a first flag which places prediction into one of two sets and a mode for each block, 8:33-59 and 9:25-58; and, Suzuki is able to place flags which indicate information at either a frame level or macroblock level, ¶141 and 142. For these reasons, the examiner maintains the prior arts Sekiguchi with Suzuki teach the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3,6,9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sekiguchi; Shunichi et al. (US 6493385 B1) in view of Suzuki; Mitsuru et al. (US 20070291131 A1)
Regarding Claim 3, Sekiguchi teaches, 
An encoder (8:3 and Fig. 3, “picture coding apparatus”) comprising: 
a processor (9:21-58, “judgement processing unit 21” producing “picture-to-be-coded signal 203”) configured to: 
determine whether to fix an inter-prediction mode for a frame to a first mode, (9:28-58, “inter-mode for producing a predicted picture according to a motion” such as in a B picture using a predictive method such as “forward prediction” and “backward prediction”) the first mode using a single reference frame; (9:59-62, “motion information 208 corresponding to one predictive method is obtained from a reference picture signal 211”)
perform inter-prediction on blocks in the frame in the first mode when the inter- prediction mode is determined to be fixed to the first mode, (9:59-67 and 10:1-6, “a predicted picture 212 is produced” based on “motion information 208 corresponding to one predictive method is obtained from a reference picture signal 211”) the blocks having positions different from each other; (7:54-67, ” a coding operation is performed for each picture, each picture is divided into a plurality of picture blocks respectively smaller than the picture, and each picture block is coded”) and 
store, in header information, a first flag indicating whether the inter-prediction mode is fixed to the first mode, (8:33-59, “coded bit stream 213 is composed of picture-to-be-coded header information and coded data of each of a plurality of blocks” where “one-bit information denoting coding mode table selection information 200” into the “picture-to-be-coded header information”) 
wherein when the inter-prediction mode is determined not to be fixed to the first mode (9:28-58, “inter-mode for producing a predicted picture according to a motion” such as in a B picture using a predictive method such as “bi directional prediction”) and when the first flag indicates that the inter-prediction is not fixed to the first mode, (8:44-59 and 9:21-58, “one-bit information denoting coding mode table selection information 200” that is included into coded bit stream 213 indicating that the bi direction prediction is not related to the mode indicated by the “one-bit information”) the processor (9:21-58, “judgement processing unit 21” producing “picture-to-be-coded signal 203”) is configured to: 
perform inter-prediction on each block in the frame in the first mode or a second mode, (9:28-58, “inter-mode for producing a predicted picture according to a motion” such as in a B picture using a predictive method such as “forward prediction”, “backward prediction”, and a “bidirectional prediction”) the second mode being an inter-prediction mode using two reference frames; (9:25-58, “a bidirectional prediction for adding a forward predicted picture obtained by the forward prediction and a backward predicted picture obtained by the backward prediction together“) 
store, in the header information, second flags for the respective blocks, (8:33-59, “coded bit stream 213 is composed of picture-to-be-coded header information and coded data of each of a plurality of blocks” where “one-bit information denoting coding mode table selection information 200” into the “picture-to-be-coded header information”) 
But does not explicitly teach, 
a memory; and 
a processor coupled to the memory
each of the second flags indicating whether the first mode or the second mode is used to perform inter-prediction on a corresponding block which corresponds to each of the second flags, and 
the processor is configured not to store the second flags in the header information when the inter-prediction mode is determined to be fixed to the first mode and when the first flag indicates that the inter-prediction is fixed to the first mode.
	However, Suzuki teaches additionally, 
a memory; (¶37, “recording medium storing programs”) and 
a processor coupled to the memory (¶37, “computer program” in combination with the “recording medium storing programs”)
wherein when the inter-prediction mode is determined not to be fixed (¶141 and fig. 19, “flag information 316 indicating whether this VOP has difference data or not are stored in a frame da in a frame header 312 of a frame of B-VOP” which can indicate that it does not have difference which will not append a “decision flag 318”)
storing each of the second flags (¶142 and Fig. 20, “a decision flag is appended to a macroblock header that B-VOP refers to in a backward direction”) indicating whether the first mode or the second mode is used to perform inter-prediction on a corresponding block which corresponds to each of the second flags, (¶142, 143, and fig. 20, when “a "not_coded" flag 326 is stored in a macroblock header 322” which indicates “a frame that B-VOP refers to in a backward direction” then includes “a decision flag 330 will be appended at a prescribed position of the macroblock header 322”) and 
the processor is configured not to store the second flags in the header information when the inter-prediction mode is determined to be fixed to the first mode (¶142 and fig. 20, when “a "not_coded" flag 326 is stored in a macroblock header 322” which indicates “a frame that B-VOP refers to in a backward direction” then includes “a decision flag 318 will be appended at a prescribed position of the frame header”) and when the first flag indicates that the inter-prediction is fixed to the first mode. (¶141 and Fig. 19, “decision flag 318 is stored in a frame header” that indicates a data for a frame)
It would have been obvious to one with ordinary skill in the art at the time of filing date the claimed invention to combine the image encoding of Sekiguchi with the decision flags of Suzuki which will indicate whether or not a coded block using inter-frame bidirectional predictive mode refers to a second frame. This improves the process by providing a capability which can maintain a satisfactory coding efficiency and keep code amount increases to a minimum. 

Regarding claim 6, Sekiguchi teaches, 
A decoder (8:3 and Fig. 3, “picture coding apparatus”) comprising: 
a processor (9:21-58, “judgement processing unit 21” producing “picture-to-be-coded signal 203”) configured to: 
read, from header information, (20:56-59,”decoding processing” performed according to “picture-to-be-coded picture header information”) a first flag indicating whether an inter-prediction mode is fixed to a first mode, (9:28-58, “inter-mode for producing a predicted picture according to a motion” such as in a B picture using a predictive method such as “forward prediction” and “backward prediction”) the first mode using a single reference frame; (9:59-62, “motion information 208 corresponding to one predictive method is obtained from a reference picture signal 211”) and 
perform inter-prediction on blocks in the frame in the first mode when the first flag indicates that the inter-prediction mode is fixed to the first mode, (9:59-67 and 10:1-6, “a predicted picture 212 is produced” based on “motion information 208 corresponding to one predictive method is obtained from a reference picture signal 211”) the blocks having positions different from each other; (7:54-67, ” a coding operation is performed for each picture, each picture is divided into a plurality of picture blocks respectively smaller than the picture, and each picture block is coded”) wherein 
when the first flag indicates that the inter-prediction mode is not fixed to the first mode, (9:28-58, “inter-mode for producing a predicted picture according to a motion” such as in a B picture using a predictive method such as “bi directional prediction”) the processor (9:21-58, “judgement processing unit 21” producing “picture-to-be-coded signal 203”) is configured to: 
read, from the header information, (20:56-59,”decoding processing” performed according to “picture-to-be-coded picture header information”) second flags for the respective blocks, (8:33-59, “coded bit stream 213 is composed of picture-to-be-coded header information and coded data of each of a plurality of blocks” where “one-bit information denoting coding mode table selection information 200” into the “picture-to-be-coded header information”) the second mode being an inter-prediction mode using two reference frames; (9:25-58, “a bidirectional prediction for adding a forward predicted picture obtained by the forward prediction and a backward predicted picture obtained by the backward prediction together“) and 
perform inter-prediction on each block in the frame in the first mode or the second mode (9:28-58, “inter-mode for producing a predicted picture according to a motion” such as in a B picture using a predictive method such as “forward prediction”, “backward prediction”, and a “bidirectional prediction”) according to a corresponding second flag which corresponds to the each block, (20:56-59, “processing” performed according to “picture-to-be-coded picture header information”)
	But does not explicitly teach, 
a memory; and 
a processor coupled to the memory: 
each of the second flags indicating whether the first mode or a second mode is used to perform inter-prediction on a corresponding block which corresponds to each of the second flags,
the processor is configured to read the header information without the second flags when the first flag indicates that the inter-prediction mode is fixed to the first mode.
	However, Suzuki teaches additionally, 
a memory; (¶37, “recording medium storing programs”) and 
a processor coupled to the memory: (¶37, “computer program” in combination with the “recording medium storing programs”)
wherein when the inter-prediction mode is determined not to be fixed (¶141 and fig. 19, “flag information 316 indicating whether this VOP has difference data or not are stored in a frame da in a frame header 312 of a frame of B-VOP” which can indicate that it does not have difference which will not append a “decision flag 318”)
each of the second flags (¶142 and Fig. 20, “a decision flag is appended to a macroblock header that B-VOP refers to in a backward direction”) indicating whether the first mode or a second mode is used to perform inter-prediction on a corresponding block which corresponds to each of the second flags, (¶142, 143, and fig. 20, when “a "not_coded" flag 326 is stored in a macroblock header 322” which indicates “a frame that B-VOP refers to in a backward direction” then includes “a decision flag 330 will be appended at a prescribed position of the macroblock header 322”)
the processor is configured to read the header information without the second flags when the first flag indicates that the inter-prediction mode is fixed to the first mode.(¶142 and fig. 20, when “a "not_coded" flag 326 is stored in a macroblock header 322” which indicates “a frame that B-VOP refers to in a backward direction” then includes “a decision flag 318 will be appended at a prescribed position of the frame header”)
It would have been obvious to one with ordinary skill in the art at the time of filing date the claimed invention to combine the image encoding of Sekiguchi with the decision flags of Suzuki which will indicate whether or not a coded block using inter-frame bidirectional predictive mode refers to a second frame. This improves the process by providing a capability which can maintain a satisfactory coding efficiency and keep code amount increases to a minimum. 

Regarding claim 9, Sekiguchi teaches, 
A decoder (8:3 and Fig. 3, “picture coding apparatus”) comprising: 
a processor (9:21-58, “judgement processing unit 21” producing “picture-to-be-coded signal 203”) configured to: 
read, from header information, (20:56-59,”decoding processing” performed according to “picture-to-be-coded picture header information”) a first flag indicating whether an inter-prediction mode is fixed to a bi-prediction mode; (“inter-mode for producing a predicted picture according to a motion” such as in a B picture using a predictive method such as “bi directional prediction”)[9:28-58] and 
perform inter-prediction on blocks in a frame in the bi-prediction mode when the first flag indicates that the inter-prediction mode is fixed to the bi-prediction mode, (9:59-67 and 10:1-6, “a predicted picture 212 is produced” based on “motion information 208 corresponding to one predictive method is obtained from a reference picture signal 211”) the blocks having positions different from each other, (7:54-67, ” a coding operation is performed for each picture, each picture is divided into a plurality of picture blocks respectively smaller than the picture, and each picture block is coded”) wherein 
when the first flag indicates that the inter-prediction mode is not fixed to the bi-prediction mode, (9:28-58, “inter-mode for producing a predicted picture according to a motion” such as in a B picture using a predictive method such as “bi directional prediction”) the processor (9:21-58, “judgement processing unit 21” producing “picture-to-be-coded signal 203”) is configured to: 
read, from the header information, (20:56-59,”decoding processing” performed according to “picture-to-be-coded picture header information”) second flags for the respective blocks, (8:33-59, “coded bit stream 213 is composed of picture-to-be-coded header information and coded data of each of a plurality of blocks” where “one-bit information denoting coding mode table selection information 200” into the “picture-to-be-coded header information”) and 
perform inter-prediction on each block in the frame in the bi-prediction mode or the uni-prediction mode (9:28-58, “inter-mode for producing a predicted picture according to a motion” such as in a B picture using a predictive method such as “forward prediction”, “backward prediction”, and a “bidirectional prediction”) according to a corresponding second flag which corresponds to the each block, (20:56-59, “processing” performed according to “picture-to-be-coded picture header information”) and 
	But does not explicitly teach, 
a memory; and 
a processor coupled to the memory
each of the second flags indicating whether the bi-prediction mode or a uni-prediction mode is used to perform inter-prediction on a corresponding block which corresponds to each of the second flags; and
the processor is configured to read the header information without the second flags when the first flag indicates that the inter-prediction mode is fixed to the bi-prediction mode.
	However, Suzuki teaches additionally, 
a memory; (¶37, “recording medium storing programs”) and 
a processor coupled to the memory: (¶37, “computer program” in combination with the “recording medium storing programs”)
wherein when the inter-prediction mode is determined not to be fixed (¶141 and fig. 19, “a decision flag” indicating a block coded by the inter-frame bidirectional predictive mode”)
each of the second flags (¶142 and Fig. 20, “a decision flag is appended to a macroblock header that B-VOP refers to in a backward direction”) indicating whether the bi-prediction mode or a uni-prediction mode is used to perform inter-prediction on a corresponding block which corresponds to each of the second flags; (¶142, 143, and fig. 20, when “a "not_coded" flag 326 is stored in a macroblock header 322” which indicates “a frame that B-VOP refers to in a backward direction” then includes “a decision flag 330 will be appended at a prescribed position of the macroblock header 322”) and
the processor is configured to read the header information without the second flags when the first flag indicates that the inter-prediction mode is fixed to the bi-prediction mode. ¶142 and fig. 20, when “a "not_coded" flag 326 is stored in a macroblock header 322” which indicates “a frame that B-VOP refers to in a backward direction” then includes “a decision flag 318 will be appended at a prescribed position of the frame header”)
It would have been obvious to one with ordinary skill in the art at the time of filing date the claimed invention to combine the image encoding of Sekiguchi with the decision flags of Suzuki which will indicate whether or not a coded block using inter-frame bidirectional predictive mode refers to a second frame. This improves the process by providing a capability which can maintain a satisfactory coding efficiency and keep code amount increases to a minimum. 

Claim 4,7 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sekiguchi; Shunichi et al. (US 6493385 B1) in view of Suzuki; Mitsuru et al. (US 20070291131 A1) in view of
 Moriya; Yoshimi et al. (US 20090123066 A1)
Regarding claim 4, Sekiguchi with Suzuki teach the limitation of claim 3,
	But does not explicitly teach the limitation of claim 4,
	However, Moriya teaches additionally, 
first flag (¶426, “inter-prediction mode common-use identification flag 123”) having a first value indicates that the inter-prediction mode is fixed to the first mode, (¶426, “when the inter-prediction mode common-use identification flag 123 indicates "common to C0, C1, and C2"” which indicate a common macro-block type and a common sub-macro-block type) and 
the first flag (¶426, “inter-prediction mode common-use identification flag 123”) having a second value indicates that the inter-prediction mode (¶426, “when the inter-prediction mode common-use identification flag 123 indicates "not common to C0, C1, and C2"”) is selectable from among modes including the first mode and the second mode. (¶426, “macro-block type 130 and an extended sub-macro-block type 131 indicate a macro-block type and a sub-macro-block type for C1 and C2”)
It would have been obvious to one with ordinary skill in the art at the time of filing date the claimed invention to combine the image encoding of Sekiguchi with the decision flags of Suzuki with the type indication of Moriya which indicates common use prediction modes. This type of signaling can provide the optimum solution for coding the blocks. 

Regarding claim 7, dependent on claim 6, it is the decoder claim similar to encoder claim 4, dependent on claim 3. Refer to rejection of claim 4 to teach rejection of claim 7.

Claim 5,8,10 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sekiguchi; Shunichi et al. (US 6493385 B1) in view of Suzuki; Mitsuru et al. (US 20070291131 A1) in view of 
PARK; Seung Wook et al. (US 20100086035 A1)
Regarding claim 5, Sekiguchi with Suzuki teach the limitation of claim 3,
	But does not explicitly teach the additional limitation of claim 5,
	However, Park teaches additionally, 
a direct mode (¶45, “second sub-macroblock prediction value obtaining unit” using motion information from the block adjacent to the sub-macroblock) in which a motion vector for a first block is predicted (¶45, “motion information” for when a sub-macroblock is inter prediction coded) from a second block which is adjacent to the first block. (¶45, “second sub-macroblock prediction value obtaining unit, when the sub-macroblock is inter prediction coded based on the prediction mode flag information, “obtaining motion information from the block adjacent to the sub-macroblock”)
It would have been obvious to one with ordinary skill in the art at the time of filing date the claimed invention to combine the image encoding of Sekiguchi with the decision flags of Suzuki with the video signal processing of Park which uses adjacent block motion information in inter prediction. This type of motion information use can be sued to raise coding efficiency.

Regarding claim 8, dependent on claim 6, it is the decoder claim of encoder claim 5, dependent on claim 3. Refer to rejection of claim 5 to teach rejection of claim 8. 

Regarding claim 10, dependent on claim 9, it is the decoder claim of encoder claim 5, dependent on claim 3. Refer to rejection of claim 5 to teach rejection of claim 10. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483